            Case 1:20-cv-00874-RP Document 51 Filed 06/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

TANGER MANAGEMENT, LLC; TANGER
COLUMBUS, LLC; and TANGER HOUSTON,
LLC,

       Plaintiffs and Counter-Defendants,

v.                                                CIVIL ACTION NO. 1:20-CV-00874-RP

HAGGAR DIRECT, INC. and HAGGAR
CLOTHING CO.,

Defendants and Counter-Claimants.




              DEFENDANTS’ AND COUNTERCLAIMANTS’ RESPONSE TO
                   PLAINTIFFS’ AND COUNTER-DEFENDANTS’
               MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

       While Defendants and Counter-Claimants Haggar Direct, Inc. and Haggar Clothing, Co.

(“Haggar”) contend that all of Plaintiffs’ claims lack merit, Haggar does not oppose the relief

sought in Plaintiffs’ and Counter-Defendants’ Motion for Leave to File Amended Complaint

(Dkt. No. 50) (the “Motion”). Pursuant to Local Rule CV-7, if the Court grants the Motion and

the clerk files the proposed First Amended Complaint (50-2), Haggar will timely respond to that

pleading.



Dated: June 17, 2021
                                        Respectfully submitted,


                                        BUTLER SNOW LLP

                                        By: /s/ Eric J.R. Nichols
                                             Eric J.R. Nichols (State Bar No. 14994900)
                                             Christopher Cowan (State Bar No. 24084975)
                                             1400 Lavaca Street, Suite 1000

                                              1
              Case 1:20-cv-00874-RP Document 51 Filed 06/17/21 Page 2 of 2




                                            Austin, Texas 78701
                                            Tel.: 737.802.1800
                                            Fax: 737.802.1801
                                            Email: eric.nichols@butlersnow.com
                                            chris.cowan@butlersnow.com


                                        TROUTMAN PEPPER HAMILTON SANDERS LLP

                                            Jeremy Heep (pro hac vice)
                                            Karli E. Cozen (pro hac vice)
                                            3000 Two Logan Square
                                            Eighteenth and Arch Streets
                                            Philadelphia, PA 19103-2799
                                            Tel.: 215.981.4972
                                            Fax: 215.981.4750
                                            Email: Jeremy.Heep@Troutman.com
                                            Karli.Cozen@Troutman.com

                                        Attorneys for Haggar Direct, Inc. and Haggar
                                        Clothing Co.


                               CERTIFICATE OF SERVICE

           I hereby certify that on June 17, 2021 a true and correct copy of the foregoing was
    served on all counsel of record via the Court’s Electronic Case Filing System.

                                                  By: /s/ Eric J.R. Nichols
59705982.v1




                                              2
